Landon, J.:
The action was to recover five dollars and twenty-five cents, the value of a ton of coal, the property of the plaintiff, which the defendam on March 4, 1898, took and afterwards sold.
The defendant justified by alleging and proving that he was the tax collector of school district No. 1 of Harrietstown and St. Armand,. and levied upon and sold the coal under and by virtue of a warrant for the collection of a school tax of eight "dollars and ninety-two-cents lawfully assessed against the plaintiff and his property in said district, and included in the warrant. The warrant was regular on its face. It' was issued by the authorities having jurisdiction to issue it, and was directed against the" plaintiff and his property. The defendant, as tax colléctor, was protected by it if he properly executed it. (Sheldon v. Van Buskirk, 2 N. Y. 473 ; Chegaray v. Jenkins, 5 id. 376 ; Hulder v. Golden, 36 id. 446; Bullis v. Mont*115gomery, 50 id. 352; Troy & Lansingburgh R. R. Co. v. Kane, 72 id. 614.)
If there were jurisdictional defects not apparent on the face of the warrant, which rendered the tax void, the plaintiff’s remedy would be in some proceeding to. vacate the -assessment or tax, or some action against the officers who assumed without right to impose the assessment or tax. The respondent cites Hallock v. Rumsey (22 Hun, 89) and Van Hostrand v. Hubbard (35 App. Div. 201). In both cases the tax warrant did not run against the person .whose property was seized, nor was the property seized in the possession of the person taxed. In such case the collector in order to justify seizing the property would not. only have to show that the title to the property in the person not taxed was fraudulently derived from the person taxed, but would also have to prove the validity of both assessment and warrant; and he did neither. (Sheldon v. Van Buskirk, supra.)
The plaintiff, however, testified that he had purchased the coal which the defendant levied upon and sold with pension money which the United States had granted him for his services as a soldier in the Union army, and that he so notified the defendant when the defendant seized it. If this was true, then it was exempt from seizure for non-payment of taxes. (Code- Civ. Proc. § 1393.) Of course the -coal is not the pension money, but it is its equivalent; and the ■ amendment added to the section in 1897 excepting real property purchased with the proceeds of a pension from the exemption for the collection.of taxes levied thereon indicates clearly that other property so purchased is exempt.
The amendment, taken in connection with chapter 347, Laws of 1897; passed the same day, subjecting the proportional part of real estate not purchased with pension money to taxation of all kinds, and making all of it, although purchased with pension money, taxable for local school purposes and for the construction and maintenance of streets and highways, was, no doubt, made to change the law as to such real estate, as the court had declared it (Yates County Nat. Bank v. Carpenter 119 N. Y. 550; Toole v. Board of Supervisors, 16 Misc. Rep. 653; S. C., 13 App. Div. 471; Stockwell v. Nat. Bank of Malone, 36 Hun, 585; Buffum v. Forster, 77 id. 27), but not as to other property.
*116The jury found for the defendant. We assume, therefore, that they did not believe that the plaintiff purchased the coal from the pension money. There are cases in which the uncontradicted testimony of a party should be accepted as true. (Van Nostrand v. Hubbard, 35 App. Div. 201; Denton v. Carroll, 4 id. 534; Kelly v. Burroughs, 102 N. Y. 95.) But obviously this is not one of them. The plaintiff’s testimony in its entirety might have suggested •doubt of the truth of his main statement instead of dispelling it, and his manner may have confirmed the doubt. It was for the .jury to decide, and we think their verdict should control.
The judgment of the County Court is reversed, with costs'; judgment of the Justice’s'Court affirmed.
All concurred.
Judgment of the County Court reversed and that of the Justice’s Court affirmed, with costs of this appeal and of the Coxinty Court.